IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-1399-10



                          CARLOS OMAR NIETO, Appellant

                                             v.

                                THE STATE OF TEXAS

                     ON REHEARING OF APPELLANT’S
                   PETITION FOR DISCRETIONARY REVIEW
                 FROM THE THIRTEENTH COURT OF APPEALS
                            HIDALGO COUNTY

              Per curiam.

                                      OPINION


       Appellant was convicted of indecency with a child and sentenced to confinement

for fourteen years. The Court of Appeals affirmed the conviction. Nieto v. State, (Tex.

App. — Corpus Christi, No. 13-09-00302-CR, delivered August 27, 2010). Appellant’s

petition for discretionary review was dismissed as untimely filed on January 12, 2011.

Appellant has filed a motion for rehearing requesting reinstatement of his petition so that
                                                                            Nieto - 2

it will be considered by this Court. Appellant’s motion for rehearing is granted. His

petition filed on December 27, 2010 is reinstated as of March 2, 2011 and will be

considered in accord with Tex.R.App.P. 68.




Delivered March 2, 2011
Do not publish